                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     EUGENE RAH,                                        CASE NO. 14-cv-05603-YGR
                                   7                   Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE: FAILURE TO
                                   8             vs.                                        FILE JOINT STATEMENT AND FAILURE TO
                                                                                            APPEAR AT COMPLIANCE HEARING
                                   9     ASIANA AIRLINES INC, ET AL.,
                                                                                            Re: Dkt. No. 101
                                  10                   Defendants.

                                  11

                                  12   TO PLAINTIFF RAH, THIRD PARTY HANA FINANCIAL, INC. AND THEIR COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          You are HEREBY ORDERED TO SHOW CAUSE why each party should not be sanctioned in

                                  14   the amount of $200 for failure to comply with this Court’s re Motions for Adjudication of Claims

                                  15   to Funds Deposited in the Court Registry, (1) requiring parties to file a joint status update

                                  16   regarding state court matter Eugene Rah v. Hana Financial, Inc., Los Angeles County Superior

                                  17   Court Case No. BC715687 or an explanation regarding their failure to comply by no later than

                                  18   October 26, 2018 and (2) setting a compliance hearing for November 2, 2018 on the Court’s 9:01

                                  19   a.m. calendar. (Dkt. No. 101.) This Order was issued on August 3, 2018. (Id.)

                                  20          A hearing on this Order to Show Cause will be held on Friday, November 16, 2018, on
                                       the Court’s 9:01 a.m. Calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California,
                                  21
                                       in Courtroom 1. By no later than Friday, November 9, 2018, the parties must file a single joint
                                  22
                                       written response to this Order to Show Cause, including an update regarding state court matter
                                  23
                                       Eugene Rah v. Hana Financial, Inc., Los Angeles County Superior Court Case No. BC715687.
                                  24
                                              If the Court is satisfied with the parties’ response, the hearing may be taken off calendar
                                  25
                                       and the parties need not appear. Otherwise, lead trial counsel must personally appear at the
                                  26
                                       hearing. Neither a special appearance nor a telephonic appearance will be permitted. Failure to
                                  27
                                       file a joint statement, written response, or to appear personally will be deemed an admission that
                                  28
                                   1   no good cause exists and that the imposition of monetary sanctions is appropriate.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 2, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                   4                                                       UNITED STATES DISTRICT COURT JUDGE
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
